UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

AMETE TESFAMICAEL,

                                       Petitioner,                    Case # 19-CV-6362-FPG

v.
                                                                      DECISION AND ORDER
KIRSTEN NIELSEN, et al.,

                                       Respondents.


       Pro se Petitioner Amete Tesfamicael brought this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, challenging her continued detention at the Buffalo Federal Detention

Facility. ECF No. 1. Respondents have notified the Court that on July 1, 2019, immigration

authorities released Petitioner from detention pursuant to an Order of Supervision. ECF No. 6-1

at 1. Respondents now move to dismiss the petition, arguing that Petitioner’s release renders the

case moot. ECF No. 6. Because the Court agrees, Respondents’ motion is GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s

continued detention, the petition becomes moot once the alien is released from custody pursuant

to an Order of Supervision. See, e.g., Hubacek v. Holder, No. 13-CV-1085, 2014 WL 1096949,

at *1 (W.D.N.Y. Mar. 19, 2014) (collecting cases); Masoud v. Filip, No. 08-CV-6345, 2009 WL

223006, at *5 (W.D.N.Y. Jan. 27, 2009) (same). This is because the alien has obtained the relief

sought—“release from [immigration] custody.” Emeni v. Holder, No. 13-CV-6404, 2014 WL

347799, at *3 (W.D.N.Y. Jan. 31, 2014).

       Accordingly, Petitioner’s challenge to her continued detention has become moot in light of

her release, and her petition is dismissed. See id.


                                                     1
                                      CONCLUSION

        For the foregoing reasons, Respondents’ motion to dismiss (ECF No. 6) is GRANTED.

The petition is DISMISSED, and the Clerk of Court is directed to enter judgment and close this

case.

        IT IS SO ORDERED.

Dated: July 15, 2019
       Rochester, New York


                                           ______________________________________
                                           HON. FRANK P. GERACI, JR.
                                           Chief Judge
                                           United States District Court




                                              2
